Citation Nr: 0920394	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from January 1959 to 
January 1961.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In a June 2007 decision, the Board denied service connection 
for left ear hearing loss, tinnitus, and left ear otitis 
media.  The remaining issue on appeal, service connection for 
right ear otitis media, was remanded to the RO for additional 
evidentiary development and due process considerations.  In 
October 2008, the Board again remanded the matter to the RO 
for additional evidentiary development.  A review of the 
record shows that the RO has now complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence indicates that it is at least as 
likely as not that the appellant's current right otitis media 
had its inception during his active service.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, right 
otitis media was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence needed to substantiate a claim for VA benefits.  VA 
also has a duty to assist claimants in obtaining the evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  In light of the favorable decision 
below, the Board finds that no further notification or 
development action is required at this juncture.  Neither the 
appellant nor his representative has argued otherwise.


Background

The appellant seeks service connection for right otitis 
media.  He contends that he was treated for otitis media 
during service and that he has experienced symptoms such as 
stuffiness in the ear and chronic infections since service.  

The appellant's service treatment records confirm that in 
March 1959, he sought medical treatment, stating that he had 
been navigating an infiltration course the previous evening 
when a TNT charge went off approximately 10 yards away.  The 
appellant reported that he felt his right ear pop in the 
blast.  The diagnosis was acute suppurative otitis media, 
right.  

The remaining service treatment records are negative for 
pertinent complaints or abnormalities.  At his November 1960 
military separation medical examination, the appellant's ears 
were normal on clinical evaluation.  Audiometric testing, 
converted from ASA to ISO, showed that the appellant's right 
ear pure tone thresholds were 45, 45, 20, 20, 15, and 20 
decibels at 250, 500, 1,000, 2,000, 4,000 and 8,000 hertz, 
respectively.  Left ear pure tone thresholds were 20 decibels 
at each of the same tested frequencies.  The diagnosis was 
deafness, not elsewhere classified (NEC), right.  (The Board 
notes that service connection for right ear hearing loss is 
currently in effect).

In May 2004, the appellant submitted an application for VA 
compensation benefits.  In support of his claim, the 
appellant submitted private clinical records, dated from 
December 2000 to February 2005.  In pertinent part, these 
records show that in December 2000, the appellant sought 
treatment for "plugged ears."  He indicated that he had had 
the problem for many years and had been treated in the past 
with antibiotics, with no improvement.  Examination showed 
fluid in both ears.  An audiogram showed bilateral conductive 
hearing loss.  The diagnosis was chronic otitis media with 
effusion, bilaterally, with conductive hearing loss secondary 
to this.  The appellant had had tubes put in his ears, 
bilaterally.  Subsequent clinical records show continued 
treatment for chronic otitis media, bilaterally.  

The appellant underwent a VA medical examination in June 
2008, performed by an urgent care physician.  After examining 
the appellant and reviewing the claims folder, the examiner 
noted right ear chronic otitis.  He indicated that he could 
not say whether the appellant's ear condition was related to 
service without resort to speculation.  Rather, he indicated 
that he would defer the question to a specialist.  

The appellant again underwent VA medical examination in 
January 2009.  The examiner, an Ear, Nose, and Throat 
specialist, noted that he was examining the appellant for the 
purpose of clarifying the nature and etiology of any current 
right ear chronic otitis media.  After examining the 
appellant and reviewing his claims folder, the examiner's 
diagnoses included chronic otitis media.  The examiner 
concluded that it was at least as likely as not that the 
right ear findings identified on examination are, in part, 
causally related to the appellant's active service.  He 
noted, however, that the appellant's history of bilateral 
eustachian tube dysfunction and chronic sinus infections left 
room for other etiologies in the many years since his 
military service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

As discussed in detail above, the appellant's service 
treatment records confirm that in March 1959, he was treated 
for otitis media in the right ear.  He contends that since 
his separation from service, he continued to experienced 
symptoms indicative of right chronic otitis media.  

In January 2009, a VA Ear, Nose, and Throat specialist 
examined the appellant for the purpose of clarifying the 
nature and etiology of his current right ear otitis media.  
After examining the appellant and reviewing his claims 
folder, the examiner concluded that it is at least as likely 
as not that the appellant's chronic otitis media is, in part, 
causally related to the appellant's active service.  

In determining the probative weight to be assigned to a 
medical opinion, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).  

Considering these factors, the Board finds that the January 
2009 VA medical opinion is persuasive and assigns it great 
probative weight.  In that regard, the Board notes that the 
medical opinion was offered by a specialist in the field, who 
is clearly competent to render a medical opinion as to the 
etiology of the appellant's right otitis media.  
Additionally, the examiner had the benefit of a review of the 
appellant's claims folder as well as an examination of the 
appellant.  Moreover, the examiner provided citations to the 
pertinent facts in the appellant's medical history, including 
the in-service treatment for right otitis media following 
exposure to a loud explosion.  The examiner provided a 
rationale for his opinion, noting that the appellant's right 
tympanic membrane exhibited peripheral tympanosclerosis which 
could be consistent with trauma.  There is no medical 
evidence of record of similar probative weight which 
contradicts this medical opinion.  While the examiner 
indicated that there were other possible etiologies for the 
appellant's right ear condition, he ultimately concluded that 
it was at least as likely as not causally related to service.  

As indicated previously, under the benefit-of-the-doubt rule, 
for the appellant to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made.  Thus, the Board finds that the 
evidence of record is in equipoise and therefore sufficient 
to award service connection for right ear otitis media.



ORDER

Entitlement to service connection for right ear otitis media 
is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


